Citation Nr: 0115848	
Decision Date: 06/08/01    Archive Date: 06/18/01	

DOCKET NO.  92-55 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Grady Reddick, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


INTRODUCTION

The veteran had active service from August 1973 to August 
1977 and from December 1980 to July 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1990 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

The appeal was remanded by the Board in July 1992.  In a 
November 1997 decision the Board reopened the veteran's 
claim, finding that new and material evidence had been 
presented, and again remanded the appeal for additional 
development.


FINDING OF FACT

The veteran has paranoid schizophrenia due to service.


CONCLUSION OF LAW

Paranoid schizophrenia was incurred in active service.  
38 U.S.C.A. §§ 1111, 1131, 1137 (West 1991); Veterans Claims 
Assistance Act of 2000 (VCAA) Pub. L. No. 106-475, §§ 3(a), 
4, 114 Stat. 2096, 2097-99 (2000) (to be codified as amended 
at 38 U.S.C. §§ 5103A, 5107); 38 C.F.R. § 3.303 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board observes that the duty to assist and 
notification requirements have recently been reaffirmed and 
clarified.  See VCAA.  The record reflects that the veteran's 
service records, including personnel and medical, have been 
obtained.  The record also reflects that VA and private 
treatment records that have been indicated to exist have been 
requested and both VA and private records have been obtained.  
The veteran has been afforded two personal hearings and 
multiple VA examinations.  There is no indication that any 
additional relevant records exist or that further 
notification is required.  Therefore, the Board concludes 
that it may now proceed because the VA has complied with the 
VCAA.

The reports of the veteran's August 1973 service entrance 
examination, and medical history completed in conjunction 
therewith, do not reflect any complaints, findings, or 
treatment for any psychiatric disability.  The report of the 
examination reflects that the veteran was psychiatrically 
normal.  Service medical records, relating to the veteran's 
period of active service from August 1973 to August 1977, do 
not reflect any complaint, finding, or treatment with respect 
to any psychiatric disability.  The report of the veteran's 
medical history, completed in conjunction with his August 
1977 service separation examination, reflects that the 
veteran reported frequent trouble sleeping, depression or 
excessive worry, and nervous trouble.  The report of the 
August 1977 service separation examination reflects that the 
veteran was psychiatrically normal.

The veteran reentered active service on December 12, 1980.  
The report of a medical history, completed by the veteran in 
conjunction with a service entrance examination on December 
12, 1980, reflects that the veteran reported frequent trouble 
sleeping.  He reported that he did not have depression or 
excessive worry or nervous trouble of any sort.  The report 
of a service entrance examination, conducted on December 12, 
1980, reflects that the veteran was psychiatrically normal.  
On December 30, 1980, the veteran was referred for 
psychiatric treatment and evaluation.  He was subsequently 
diagnosed with paranoid schizophrenia and hospitalized.  He 
was finally discharged from service on July 24, 1981.  

The report of a service medical board reflects that the 
veteran began to hear voices in his head in August of 1980 
telling him to do various things.  Since being on active duty 
had been observed to behave in a very bizarre manner and was 
referred for psychiatric evaluation on December 30, 1980.  
The medical board concluded that the veteran had paranoid 
schizophrenia which was severe, had improved, and existed 
prior to service entry.  A March 1981 physical evaluation 
board transcript of proceedings reflects that the veteran 
testified that he had visions during his first tour of duty.  
He reported that he kept these to himself.  He also testified 
regarding jobs he had between his tours of duty.  The 
physical evaluation board concluded that the veteran should 
be found unfit for duty because of disability that was not 
ratable because it existed prior to service entrance and was 
not aggravated.  The case was then referred to the physical 
review council.  A June 1981 report from the physical review 
council reflects that the veteran's records from his prior 
enlistment were reviewed, with a finding that there was no 
substantive evidence in those records supporting the 
assertion that the veteran's paranoid schizophrenic condition 
existed while he was on active duty during the earlier 
enlistment. 

An April 1986 statement from a private psychologist reflects 
that it was unable to be determined if the veteran's 
schizophrenia existed during his first tour.  A May 1986 
statement from the same psychologist reflects that it was 
impossible to tell if the veteran's schizophrenia existed 
during his first tour or even if it existed as the veteran 
described it.

The report of a June 1988 VA psychiatric evaluation reflects 
that the veteran's mother and step father reported that they 
noticed extreme mood swings since the veteran's discharge 
from service in 1981.  

The report of a November 1998 VA psychiatric evaluation 
reflects that the examiner had access to the veteran's entire 
claims file.  The diagnoses included schizophrenia, chronic, 
paranoid type.  The examiner commented that as far as 
etiology of the veteran's thought disorder is concerned it is 
impossible to determine what the cause could be or whether 
the veteran would have suffered schizophrenia had he not 
entered the military or if the time in the service 
exacerbated it in any way.  This was offered in response to 
specific questions concerning whether the veteran's 
schizophrenia preexisted the veteran's December 1980 
reenlistment or whether manifestations of his schizophrenia 
were shown during his first period of service that ended in 
August 1977 as well as, if it was determined that the 
schizophrenia had its onset when the veteran was not in 
service, an opinion as to whether it was chronically worsened 
beyond normal progression during service.

Service connection may be granted for a disability that is 
shown to have been incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131.  When chronic disease is shown 
in service so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  A veteran will be considered to have been in 
sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at entrance into service, or when clear and 
unmistakable evidence demonstrates that an injury or disease 
existed prior to service.  38 U.S.C.A. § 1132 (West 1991).  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 C.F.R. § 3.304(b) (2000).  
A history of preservice medical conditions, recorded at the 
time of induction examination, does not constitute notation 
of such conditions.  See Crowe v. Brown, 7 Vet. App. 238, 245 
(1995).

The veteran's service entrance examination, relating to his 
second period of service, was accomplished on December 12, 
1980, the actual day of the veteran's first day back on 
active duty.  The veteran was found to be psychiatrically 
normal at that time.  Therefore, no psychiatric abnormality 
or disorder was noted at the time the veteran entered active 
service on December 12, 1980, and he is presumed to have been 
psychiatrically in sound condition at the time of his 
entrance into active service unless it is shown by clear and 
unmistakable evidence that a psychiatric disorder existed 
prior to service.

The evidence of record that tends to indicate that the 
veteran's schizophrenia preexisted his active service 
includes the veteran's statements regarding symptoms he 
experienced during his prior tour of duty between 1973 and 
1977, as well as symptoms he experienced between the time of 
his discharge in 1977 and the time he reentered service in 
December 1980.  Since the veteran does not have training in 
the diagnosis of psychiatric disability, the Board concludes 
that his competence is limited to reporting symptoms he has 
experienced and his report of these symptoms would not 
constitute clear and unmistakable evidence that he had any 
psychiatric disorder that preexisted his entry into active 
service in December 1980.

The reports of physical evaluation board proceedings and 
medical service board proceedings, as well as physical review 
council report, all conclude that the veteran's paranoid 
schizophrenia preexisted his entry into active service on 
December 12, 1980, but did not exist at the time he was on 
active duty from August 1973 to August 1977.  All of these 
reports rely upon the veteran's reports with respect to 
symptoms he experienced between the time of his discharge in 
August 1977 and his entry into service on December 12, 1980, 
as well as his referral for psychiatric evaluation on 
December 30, 1980, to reach this conclusion.  This evidence 
also indicates that it was considered that the veteran's 
service medical records, during the first tour of service, 
did not reflect any findings with respect to psychiatric 
disability.  While these reports rely upon service medical 
records, during the veteran's first period of active service, 
to discount his reports of symptoms during the first period 
of active service, they do not provide any explanation as to 
why like consideration was not afforded the report of his 
service entrance examination on December 12, 1980, to rebut 
his report of symptoms prior thereto as being indications of 
psychiatric illness.  The reports of subsequent psychiatric 
evaluations, including the most recent accomplished in 
response to specific questions as to the etiology of the 
veteran's schizophrenia, including the time of onset, 
indicate that it is impossible to determine the date of onset 
of the veteran's schizophrenia.

It has been noted that the burden of showing that a disorder 
existed prior to service by clear and unmistakable evidence 
"is a formidable one."  See Kinnaman v. Principi, 4 Vet. App. 
20, 27 (1993).  In Kinnaman, the Board concluded that a 
"finding with respect to bilateral keratoconus on the 
veteran's initial detailed ophthalmology examination in 
service, shortly after he entered active duty, unequivocally 
establishes that the disorder preexisted the veteran's entry 
on active duty."  Id.  In reaching this conclusion, the Board 
noted that the veteran had not been afforded a detailed 
ophthalmologic examination when he entered active service.  
Id.  However, it was held that this evidence was not clear 
and unmistakable because a diagnosis shortly after service 
entry did not in and of itself "show clearly and unmistakably 
that the disease existed before service."  Id.

In light of the fact that the veteran was examined on his 
first day of active duty, December 12, 1980, and found to be 
psychiatrically normal by a medical doctor and the physical 
evaluation board and medical service board's failure to 
provide any explanation as to why this was not considered in 
light of the veteran's reported symptoms in the months prior 
thereto when these entities considered service medical 
records during the veteran's prior service in discounting his 
reported symptoms at that time, the Board concludes that this 
inconsistency in analysis reduces the probative value of the 
conclusions reached by the service entitled.  In Kinnaman at 
27, it was noted that a physician had indicated in a report 
that it could not be stated with absolute certainty that the 
veteran's eye disability existed prior to service, but it was 
"probable" that it had begun prior to service.  It was held 
that an opinion that was "probable, but not absolutely 
certain," was not clear and unmistakable evidence that would 
rebut the presumption of soundness at service entrance.  

With consideration of the above analysis and medical evidence 
indicating that it is impossible to determine the onset of 
the veteran's schizophrenia and the finding that he was 
psychiatrically normal on December 12, 1980, the Board 
concludes that while it is possible that the veteran's 
schizophrenia preexisted his service entry on December 12, 
1980, it is also possible that his schizophrenia existed 
during his first period of active service, and the Board 
concludes that the conclusions reached by the service boards, 
because of the inconsistency of their analysis, do not 
constitute clear and unmistakable evidence that is sufficient 
to rebut the presumption of soundness at service entrance.  
The remaining evidence of record does not rebut the 
presumption, but indicates that it is impossible to determine 
the date of onset of the schizophrenia.  On the basis of the 
above analysis, the Board concludes that all of the evidence 
of record taken together does not rebut the presumption of 
soundness at service entrance.  Therefore, in resolving all 
doubt in the veteran's behalf, service connection for 
paranoid schizophrenia is warranted.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303.



ORDER

Service connection for paranoid schizophrenia is granted.



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals



 

